DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2022 are being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Regarding claim 17, the limitations “the whitelist of applications” lack proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 9, and 11 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record, Bell et al., (US 2009/0325566 A1) (hereinafter “Bell”) (submitted by the applicant via IDS filed 03/04/2022).

Bell discloses;
Regarding claim 1, a computer-implemented method comprising:
configuring, by a service, a device usage policy to enforce on a first mobile device of a plurality of mobile devices [i.e., wireless device continually listen for a signal that determine that the wireless device is being used in conference room or inside an automotive vehicle or certain zone or geographic area (page 13, para 0184 – 0185), (see figure 8) (page 11, para 0156), (see reference 802 in figure 8) i.e., detecting a signal that triggers when the wireless device enters enterprise or corporate setting or automotive vehicle (page 13, para 0184 – 0185)];
the device usage policy restricting access to one or more mobile device applications on the first mobile device based on a usage context [i.e., enforcing policy that prevent incoming calls in the wireless device (page 13, para 0185) i.e., disabling sound on the wireless device (page 11, para 0157), (see reference 804 in figure 8) i.e., audible policy or security policy (page 13, para 0184)]; and 
transmitting, by the service, the device usage policy to the plurality of mobile devices [i.e., upon receiving the signal that the wireless device is in the conference room, the wireless device enforces audible policy or security policy (page 13, para 0184) i.e., upon receiving the signal that the user of the wireless device is driving a vehicle, enforcing policy that prevent incoming calls in the wireless device (page 13, para 0185) i.e., upon receiving the signal, the wireless device then changes to a modified set of functionality. For example disabling sound on the wireless device (page 11, para 0157), (see reference 804 in figure 8)].
Regarding claim 2, the computer-implemented method of claim 1, wherein transmitting the device usage policy to the plurality of mobile devices comprises transmitting the device usage policy to a first mobile device in response to the first mobile device entering a first context domain [i.e., the wireless device has entered a certain zone or geographic area (page 11, para 0156), (see reference 802 in figure 8) i.e., the wireless device enters enterprise or corporate setting or automotive vehicle (page 13, para 0184 – 0185)].
	Regarding claim 3, the computer-implemented method of claim 2, further comprising: 
detecting, by the service, an event to trigger context-based management of the first mobile device [i.e., wireless device continually listen for a signal that determine that the wireless device is being used in conference room or inside an automotive vehicle or certain zone or geographic area (page 13, para 0184 – 0185), (see figure 8) (page 11, para 0156), (see reference 802 in figure 8) i.e., detecting a signal that triggers when the wireless device enters enterprise or corporate setting or automotive vehicle (page 13, para 0184 – 0185)];
updating, by the service, the device usage policy based on the event [i.e., if at the decision step “State changed” 802 detects that the wireless device has entered a work zone or a geographical area designated, switching the default policy to a modified policy at step 804 “Switch to modified set of functions” (page 11, para 0156 - 0157), (see figure 8)]; and 
transmitting, by the service, the updated device usage policy to the first mobile device [i.e., upon receiving the signal that the wireless device is in the conference room, the wireless device enforces audible policy or security policy (page 13, para 0184) i.e., upon receiving the signal that the user of the wireless device is driving a vehicle, enforcing policy that prevent incoming calls in the wireless device (page 13, para 0185) i.e., upon receiving the signal, the wireless device then changes to a modified set of functionality. For example disabling sound on the wireless device (page 11, para 0157), (see reference 804 in figure 8)]. 
	Regarding claim 4, the computer-implemented method of claim 3, wherein the event comprises a detection, by the service, of the first mobile device entering a second context domain [i.e., the wireless device enters enterprise or corporate setting or automotive vehicle (page 13, para 0184 – 0185)]
Regarding claim 5, the computer-implemented method of claim 3, wherein the event comprises a detection by the service, of the first mobile device exiting the first context domain [i.e., a signal is transmitted upon detecting that that wireless device has exited the zone or geographic area designated for the policy (page 11, para 0157)].
Regarding claim 6, the computer-implemented method of claim 3, wherein the device usage policy comprises a whitelist of applications accessible on the plurality of mobile devices [i.e., wireless device continually listen for a signal that determine that the wireless device is being used in conference room or inside an automotive vehicle or certain zone or geographic area (page 13, para 0184 – 0185), (see figure 8) (page 11, para 0156), (see reference 802 in figure 8) i.e., detecting a signal that triggers when the wireless device enters enterprise or corporate setting or automotive vehicle (page 13, para 0184 – 0185)].
Regarding claim 7, the computer-implemented method of claim 5, wherein updating the device usage policy comprises updating the whitelist of applications accessible on the plurality of mobile devices based on the usage policy [i.e., enforcing policy that prevent incoming calls in the wireless device (page 13, para 0185) i.e., disabling sound on the wireless device (page 11, para 0157), (see reference 804 in figure 8) i.e., audible policy or security policy (page 13, para 0184)]
Regarding claim 8, the computer-implemented method of claim 2, wherein the first context domain is associated with a driving environment [i.e., detecting a signal that triggers when the wireless device enters automotive vehicle (page 13, para 0185)].
Regarding claim 9, the computer-method of claim 1, wherein the device usage policy comprises a list of applications prohibited from access on the plurality of mobile devices [i.e., a list of mobile devices which do not adhere to the shunning policy is being generated and these mobile devices are being excluded from the zone of interest (page 13, para 0173)].
Regarding claim 11, a system [i.e., (see figures 1 and 2)] comprising:
one or more processors [i.e., (see figures 1 and 2)]; and
a memory storing program code, which, when executed by the one or more processors, causes the system to perform an operation [i.e., (see figures 1 and 2)], comprising:
configuring, by a service, a device usage policy to enforce on a first mobile device of a plurality of mobile devices [i.e., wireless device continually listen for a signal that determine that the wireless device is being used in conference room or inside an automotive vehicle or certain zone or geographic area (page 13, para 0184 – 0185), (see figure 8) (page 11, para 0156), (see reference 802 in figure 8) i.e., detecting a signal that triggers when the wireless device enters enterprise or corporate setting or automotive vehicle (page 13, para 0184 – 0185)]; the device usage policy restricting access to one or more mobile device applications on the first mobile device based on a usage context [i.e., enforcing policy that prevent incoming calls in the wireless device (page 13, para 0185) i.e., disabling sound on the wireless device (page 11, para 0157), (see reference 804 in figure 8) i.e., audible policy or security policy (page 13, para 0184)]; and 
transmitting, by the service, the device usage policy to the plurality of mobile devices [i.e., upon receiving the signal that the wireless device is in the conference room, the wireless device enforces audible policy or security policy (page 13, para 0184) i.e., upon receiving the signal that the user of the wireless device is driving a vehicle, enforcing policy that prevent incoming calls in the wireless device (page 13, para 0185) i.e., upon receiving the signal, the wireless device then changes to a modified set of functionality. For example disabling sound on the wireless device (page 11, para 0157), (see reference 804 in figure 8)].
Regarding claim 12, the system of claim 11, wherein transmitting the device usage policy to the plurality of mobile devices comprises transmitting the device usage policy to a first mobile device in response to the first mobile device entering a first context domain [i.e., the wireless device has entered a certain zone or geographic area (page 11, para 0156), (see reference 802 in figure 8) i.e., the wireless device enters enterprise or corporate setting or automotive vehicle (page 13, para 0184 – 0185)].
Regarding claim 13, the system of claim 12, wherein the operation further comprises: 
detecting, by the service, an event to trigger context-based management of the first mobile device [i.e., wireless device continually listen for a signal that determine that the wireless device is being used in conference room or inside an automotive vehicle or certain zone or geographic area (page 13, para 0184 – 0185), (see figure 8) (page 11, para 0156), (see reference 802 in figure 8) i.e., detecting a signal that triggers when the wireless device enters enterprise or corporate setting or automotive vehicle (page 13, para 0184 – 0185)];
updating, by the service, the device usage policy based on the event [i.e., if at the decision step “State changed” 802 detects that the wireless device has entered a work zone or a geographical area designated, switching the default policy to a modified policy at step 804 “Switch to modified set of functions” (page 11, para 0156 - 0157), (see figure 8)]; and 
transmitting, by the service, the updated device usage policy to the first mobile device [i.e., upon receiving the signal that the wireless device is in the conference room, the wireless device enforces audible policy or security policy (page 13, para 0184) i.e., upon receiving the signal that the user of the wireless device is driving a vehicle, enforcing policy that prevent incoming calls in the wireless device (page 13, para 0185) i.e., upon receiving the signal, the wireless device then changes to a modified set of functionality. For example disabling sound on the wireless device (page 11, para 0157), (see reference 804 in figure 8)]. 
Regarding claim 14, the system of claim 13, wherein the event comprises a detection, by the service, of the first mobile device entering a second context domain [i.e., the wireless device enters enterprise or corporate setting or automotive vehicle (page 13, para 0184 – 0185)].
Regarding claim 15, the system of claim 13, wherein the event comprises a detection by the service, of the first mobile device exiting the first context domain [i.e., a signal is transmitted upon detecting that that wireless device has exited the zone or geographic area designated for the policy (page 11, para 0157)].
Regarding claim 16, the system of claim 13, wherein the device usage policy comprises a whitelist of applications accessible on the plurality of mobile devices [i.e., wireless device continually listen for a signal that determine that the wireless device is being used in conference room or inside an automotive vehicle or certain zone or geographic area (page 13, para 0184 – 0185), (see figure 8) (page 11, para 0156), (see reference 802 in figure 8) i.e., detecting a signal that triggers when the wireless device enters enterprise or corporate setting or automotive vehicle (page 13, para 0184 – 0185)].
Regarding claim 17, the system of claim 15, wherein updating the device usage policy comprises updating the whitelist of applications accessible on the plurality of mobile devices based on the usage policy [i.e., enforcing policy that prevent incoming calls in the wireless device (page 13, para 0185) i.e., disabling sound on the wireless device (page 11, para 0157), (see reference 804 in figure 8) i.e., audible policy or security policy (page 13, para 0184)].
Regarding claim 18, the system of claim 12, wherein the first context domain is associated with a driving environment [i.e., detecting a signal that triggers when the wireless device enters automotive vehicle (page 13, para 0185)].
Regarding claim 19, the system of claim 11, wherein the device usage policy comprises a list of applications prohibited from access on the plurality of mobile devices [i.e., a list of mobile devices which do not adhere to the shunning policy is being generated and these mobile devices are being excluded from the zone of interest (page 13, para 0173)].

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10; 
the prior art of record, Bell discloses the computer-implemented method of claim 1, 
However, Bell do not disclose “further comprising: prompting the first mobile device for an acknowledgement of the device usage policy; and upon receiving the acknowledgement from the first mobile device, granting access to at least one of the one or more mobile device applications on the first mobile device”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 10 is objected being dependent upon a rejected base claim.
Regarding claim 20; 
the prior art of record, Bell discloses the system of claim 11, 
However, Bell do not disclose “wherein the operation further comprises: prompting the first mobile device for an acknowledgement of the device usage policy; and upon receiving the acknowledgement from the first mobile device, granting access to at least one of the one or more mobile device applications on the first mobile device”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 20 is objected being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194